Name: Commission Regulation (EEC) No 2761/90 of 27 September 1990 on stocks of agricultural products held in the territory of the former German Democratic Republic
 Type: Regulation
 Subject Matter: political geography;  international security;  agricultural policy;  Europe;  distributive trades
 Date Published: nan

 29 . 9 . 90 Official Journal of the European Communities No L 267/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 2761/90 of 27 September 1990 on stocks of agricultural products held in the territory of the former German Democratic Republic Whereas, in the event of difficulties in establishing the inventories, the Commission will adopt the necessary provisions in accordance with the procedure laid down in Article 26 of Regulation (EEC) No 2727/75 on the common organization of the market in cereals (2) or in the corresponding article of the other regulations on common market organizations ; Whereas the measures provided for in this Regulation are to apply subject to any changes resulting from the deci ­ sions taken by the Council on the proposals presented to it by the Commission on 21 August 1990 ; Whereas the measures provided for in this Regulation are in accordance with the opinions of all the management committees concerned, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2684/90 of 17 September 1990 on interim measures applicable after the unification of Germany, in anticipation of the adoption of transitional measures by the Council either in cooperation with, or after consultation of, the European Parliament ('), and in particular Article 3 thereof, Whereas the proposal for a Council Regulation on the transitional measures and adjustments required in the agricultural sector as a result of the integration of the territory of the former German Democratic Republic into the Community provides for the taking over of certain public stocks held by the intervention body of the former German Democratic Republic on the day of German unification ; Whereas German unification has been set for 3 October 1990, by which date the Council will not have been able to pronounce on the said proposal for a Regulation ; whereas the Community will nevertheless have to begin on 3 October to conduct an inventory of public and private stocks held in the territory of the former German Democratic Republic and take action as a result ; whereas to this end, and in accordance with Regulation (EEC) No 2684/90, the necessary provisional arrangements must be made ; Whereas, in the case of some products, it will not be necessary to determine the amount of private stocks, either because there is no risk of speculation or because no finance is available from the European Agricultural Guidance and Guarantee Fund ; Whereas, however, it is essential to include in the inven ­ tory of private stocks certain live animals present in the territory of the former German Democratic Republic on the date of German unification ; HAS ADOPTED THIS REGULATION : Article 1 1 . Germany shall conduct stock-taking checks and establish an inventory of the quantities and qualities of agricultural products held by the intervention body of the German Democratic Republic on the date of German unification . For cereals, however, the inventory shall be established in respect of the situation obtaining on 31 October and, for skimmed-milk powder, in respect of that obtaining on 31 December 1990 . 2. The said inventory shall be based on the quality requirements for intervention buying-in under the rules and regulations governing the common organizations of the market in the products concerned. (') OJ No L 263, 26. 9. 1990, p. 1 . (2) OJ No L 281 , 1 . 11 . 1975, p. 1 . No L 267/2 Official Journal of the European Communities 29. 9 . 90 Article 2 Germany shall conduct stock-taking checks and establish an inventory of the private stocks of products and live animals referred to in Article 4 (2), except for trivial amounts, held in the territory of the former German Democratic Republic on the date of German unification . For the purposes of the preceding paragraph Germany may also use statistical methods. Article 3 The following products shall not be subject to the stock ­ taking and inventory referred to in Article 2 :  those which do not lend themselves to storage,  those which do not carry a risk of speculation,  those for which export refunds are not fixed or in which there is no intervention buying-in within the meaning of Article 3 ( 1 ) of Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy ('). appropriate after slaughter, or for which export refunds may be granted, and which are :  stored or held in the territory of the former German Democratic Republic,  held in one of the Member States under arrangements whereby import duties are suspended, but having originated in the German Democratic Republic. Article 5 Natural or legal persons who are holders of products subject to this Regulation shall be required to permit the conduct of the stock-taking checks and, in particular, to facilitate access to the premises and land to be inspected for that purpose. Article 6 Germany shall transmit its inventories of public and private stocks to the Commission before 1 November 1990 . The inventory of public stocks of cereals shall be trans ­ mitted before 1 December 1990 and the inventory of public stocks of skimmed-milk powder shall be trans ­ mitted immediately following its establishment. Article 7 At the request of the Commission, Germany shall arrange for the participation of officers and, where necessary, independent experts acting for the Commission in the operations referred to in Articles 1 and 2. Article 8 This Regulation shall enter into force on the day follow ­ ing its publication in the Official Journal of the Euro ­ pean Communities. It shall apply from the date of the unification of Germany until the entry into force of the Council Regulation on the transitional measures and adjustments required in the agricultural sector as a result of the integration of the territory of the former German Democratic Republic into the Community, the proposal for which was presented on 21 August 1990 . However, it shall apply until 31 December 1990 at the latest. Article 4 1 . The following products in free circulation in the territory of the former German Democratic Republic shall be subject to the stock-taking and inventory referred to in Article 2 :  those produced entirely in the territory of the former German Democratic Republic,  those produced in whole or in part from products originating in countries other than the territory of the former German Democratic Republic,  those imported into the German Democratic Republic prior to unification, for which formalities clearing them for free circulation have been completed and on which customs duties or equivalent charges have been levied, without any total or partial drawback thereof. 2. A 'private stock' shall mean any quantity of products as referred to in paragraph 1 or a number of live bovines, pigs or sheep, which are eligible for intervention, where This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 September 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OI No L 94, 28. 4. 1970, p. 13.